Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.


Response to Amendment
3.	Amendments filed on 11/17/2021 have been fully considered and are made of record.
	a. Claims 1 and 14-15 have been amended.
	b. Clams 9, 11-13, 18, 20-22 and 28 have been cancelled.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Jardan Adrian Mihailovic (Reg. No. 57,874) on 01/04/2022.

The application has been amended as follows: 

Claim 1. (Currently Amended) A method for detecting defects in pipelines, comprising:
generating an electrical signal in a first pipeline and a second pipeline by a signal generator that is electrically connected by at least one cable with the first pipeline by one end of the at least one cable and with the second pipeline by another end of the at least one cable, wherein the first pipeline and the second pipeline are offset from each other such that the first pipeline and the second pipeline have separate and different center axes;
acquiring a reflected signal by a data acquisition equipment electrically connected with the first pipeline and the second pipeline, wherein the reflected signal at least partially reflects from a defect in the first pipeline or the second pipeline; and
analyzing the reflected signal to determine at least one of a location of the defect and a severity of the defect.


Reason for Allowance
5.	Claims 1-8, 10, 14-17, 19 and 23-27 are allowed.

a)	 Applicant amended independent claims 1 and 14-15 and overcome rejection. Applicant’s arguments filed on 11/17/2021 have been fully considered and are persuasive and none of the prior art fairly teaches or suggests limitation “a signal generator that is electrically connected by at least one cable with the first pipeline by one end of the at least one cable and with the second pipeline by another end of the at least one cable, wherein the first pipeline and the second pipeline are offset from each other such that the first pipeline and the second pipeline have separate center axes“ of independent claims 1 and 14-15. Therefore, rejection sent on Office Action on 08/18/2021 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 14-15: 
As to claims 1-8 and 10 the present invention is direct to  a method for detecting defects in pipelines, comprising: Independent claim 1 identifies the uniquely distinct features of “a signal generator that is electrically connected by at least one cable with the first pipeline by one end of the at least one cable and with the second pipeline by another end of the at least one cable, wherein the first pipeline and the second pipeline are offset from each other such that the first pipeline and the second pipeline have separate and different center axes”.
As to claim 14 the present invention is direct to a method for detecting defects in pipelines, comprising: Independent claim 14 identifies the uniquely distinct features of “wherein the first pipeline is connected with one end of the at least one cable and wherein the second pipeline is connected with another end of the at least one cable, wherein the first pipeline and the second pipeline are electrically connected through a corrosive-electrolyte environment, wherein the first pipeline has a first center axis and the second pipeline has a second center axis that is separate from the first center axis”.
As to claims 15-17, 19 and 23-27 the present invention is direct to a system for detecting defects in pipelines, comprising: Independent claim 15 identifies the uniquely distinct features of “a signal generator that is electrically connected by at least one cable with a first pipeline and a second pipeline, wherein the first pipeline is connected with one end of the at least one cable and wherein the second pipeline is connected with another end of the at least one cable, wherein the signal generator is configured to generate a differential signal in the first pipeline and the second pipeline, wherein the first pipeline has a first center axis and the second pipeline has a second center axis that is separate from the first center axis”.
The closest prior art, Donderici et al. (Pub NO. US 2016/0168975 A1), Burnett et al. (Pub No. US 2005/0007121 A1) teaches System and Method for Formation, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 





Conclusion

6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

                                                                                                                                                                                                  
                                                                                                                                                                                                     /ALVARO E FORTICH/Primary Examiner, Art Unit 2867